STURTEVANT, J.
This is an application for a writ of habeas corpus. With few exceptions the facts are the same as in the proceeding entitled “In the Matter of the Application of Peter P. McDonough for a Writ of Habeas Corpus”, Crim. No. 2026, the decision in which was this day filed (ante, p. 155 [80 Pac. (2d) 485]). Instead of being one of the proprietors of a bail bond business, this petitioner is an employee of such proprietors, the McDonough Bros. He applied for a license under chapter 8, division 1, part 2 of the Insurance Code to act as an agent and solicitor. His application was denied without notice or a hearing. Otherwise the material facts are the same. The difference in the facts is not sufficient to change the rule. We think the decision mentioned is controlling.
The writ of habeas corpus is discharged and the petitioner is remanded.
Nourse, P. J., and Spence, J., concurred.